Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Kaytor on June 2, 2022.

The application has been amended as follows: 
2. (Currently Amended) A method for treating arthritis, comprising: forming a liquid composition by mixing together a collagen material, a calcium solution having a calcium concentration of about 30 mM to about 90 mM, and a red blood cell, wherein the collagen material is a dry powder, and wherein the composition comprises glycosaminoglycan (GAG)  in an amount of less than 5% of the total dry weight of the composition and comprises a ratio of calcium to collagen of from 0.005:1 to 10:1 by weight; and 
administering an effective amount of the composition by direct injection to a knee joint of a subject that has or is at risk for developing arthritis at the joint, wherein surgery has not been performed on the joint, and wherein surgery is not concurrently being performed on the joint.
70. canceled
74. canceled 
75. canceled 
77. (Currently Amended) A method for treating arthritis, comprising: forming a composition by mixing together a collagen material, a calcium solution having a calcium concentration of about 30 mM to about 90 mM, and a red blood cell, wherein the collagen material is a dry powder, wherein the mixing comprises adding 1-5 mg CaCl2 per 40 mg of the collagen to the composition, and wherein the composition comprises GAG in an amount of less than 10% of the total dry weight of the composition; and
 administering an effective amount of the composition by direct injection to a knee joint of a subject that has or is at risk for developing arthritis at the joint, wherein surgery has not been performed on the joint, and wherein surgery is not concurrently being performed on the joint.

80. (Currently Amended) A method for treating arthritis, comprising: forming a liquid composition by mixing together a collagen material, a calcium solution having a calcium concentration of about 30 mM to about 90 mM, and a red blood cell, the composition comprising GAG in an amount of less than 10% of the total dry weight of the composition, the composition comprising a ratio of calcium to collagen of from 0.005:1 to 10:1 by weight, wherein the collagen material is a dry powder, and wherein the collagen material comprises: 
a phospholipid in an amount less than 125 µM/mg; 
a nucleic acid in an amount less than 100 µg/g; and 
an active pepsin in an amount less than 10,000 µg/ml; and 
administering an effective amount of the composition by direct injection to a knee joint of a subject that has or is at risk for developing arthritis at the joint, wherein surgery has not been performed on the joint, and wherein surgery is not concurrently being performed on the joint.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Although methods of treated damaged joints with injections of a collagen material without surgery, the prior art neither teaches nor suggests the combination of this method with steps for forming the collagen composition with the claimed ingredients with the claimed concentrations in the claimed ratios.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2-3, 57-59, 67-69, 76-80 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632




/LAURA SCHUBERG/Primary Examiner, Art Unit 1632